
	
		I
		112th CONGRESS
		2d Session
		H. R. 5745
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2012
			Mr. Ellison
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Transportation and
			 Infrastructure, Natural
			 Resources, Science,
			 Space, and Technology, Energy and Commerce,
			 Agriculture,
			 Appropriations,
			 Financial Services, and
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To eliminate certain subsidies for fossil-fuel
		  production.
	
	
		1.Short titleThis Act may be cited as the
			 End Polluter Welfare Act of
			 2012.
		2.FindingsCongress finds that—
			(1)President Obama joined other world leaders
			 from the Group of Twenty in pledging to phase out wasteful fossil-fuel
			 subsidies;
			(2)the Environmental
			 Law Institute found that from 2002 through 2008, Federal fossil-fuel subsidies
			 in the United States totaled over $72,000,000,000, while Federal
			 renewable-energy investments totaled $12,200,000,000;
			(3)the Congressional
			 Research Service estimates that from 1948 to the present, United States
			 investments in fossil-fuel research and development totaled over
			 $48,000,000,000 (in 2011 dollars), while investments in renewable energy
			 totaled over $22,000,000,000;
			(4)the 5 largest oil
			 corporations have made more than $1,000,000,000,000 in profits in the decade
			 prior to the date of enactment of this Act; and
			(5)United States
			 taxpayers should not be subsidizing oil, natural gas, and coal companies in a
			 period of record debt.
			3.Royalty
			 Relief
			(a)In
			 general
				(1)Outer
			 Continental Shelf Lands ActSection 8(a)(3) of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)) is amended—
					(A)by striking
			 subparagraph (B); and
					(B)by redesignating
			 subparagraph (C) as subparagraph (B).
					(2)Energy Policy
			 Act of 2005
					(A)Incentives for
			 natural gas production from deep wells in the shallow waters of the Gulf of
			 MexicoSection 344 of the Energy Policy Act of 2005 (42 U.S.C.
			 15904) is repealed.
					(B)Deep water
			 productionSection 345 of the Energy Policy Act of 2005 (42
			 U.S.C. 15905) is repealed.
					(b)Future
			 provisionsNotwithstanding
			 any other provision of law (including regulations), royalty relief shall not be
			 permitted under a lease issued under section 8 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1337).
			4.Royalties under
			 Mineral Leasing Act
			(a)Coal
			 leasesSection 7(a) of the Mineral Leasing Act (30 U.S.C. 207(a))
			 is amended by striking 121/2 and inserting
			 183/4.
			(b)Leases on land
			 on which oil or natural gas is discoveredSection 14 of the
			 Mineral Leasing Act (30 U.S.C. 223) is amended by striking
			 121/2 and inserting
			 183/4.
			(c)Leases on land
			 known or believed to contain oil or natural gasSection 17 of the
			 Mineral Leasing Act (30 U.S.C. 226) is amended—
				(1)in subsection
			 (b)—
					(A)in paragraph
			 (1)(A), by striking 12.5 percent and inserting
			 183/4 per centum; and
					(B)in paragraph
			 (2)(A)(ii), by striking 121/2 and inserting
			 183/4;
					(2)in subsection
			 (c)(1), by striking 12.5 percent and inserting
			 183/4 per centum;
				(3)in subsection (l),
			 by striking 121/2 each time it appears and
			 inserting 183/4; and
				(4)in subsection
			 (n)(1)(C), by striking 121/2 and inserting
			 183/4.
				5.Ultra-Deepwater
			 and Unconventional Natural Gas and Other Petroleum ResourcesSubtitle J of title IX of the Energy Policy
			 Act of 2005 (42 U.S.C. 16371 et seq.) is repealed.
		6.Removal of limits
			 on liability for offshore facilities and pipeline operatorsSection 1004(a) of the Oil Pollution Act of
			 1990 (33 U.S.C. 2704(a)) is amended—
			(1)in paragraph (3), by striking plus
			 $75,000,000; and and inserting and the liability of the
			 responsible party under section 1002;;
			(2)in paragraph
			 (4)—
				(A)by inserting
			 (except an onshore pipeline transporting diluted bitumen, bituminous
			 mixtures, or any oil manufactured from bitumen) after for any
			 onshore facility; and
				(B)by striking the
			 period at the end and inserting ; and; and
				(3)by adding at the
			 end the following:
				
					(5)for any onshore
				facility transporting diluted bitumen, bituminous mixtures, or any oil
				manufactured from bitumen, the liability of the responsible party under section
				1002.
					.
			7.Funds to World
			 Bank for financing projects that support coal, oil, or natural gas
			(a)Rescission of
			 fundsEffective on the date of enactment of this Act, there are
			 rescinded all unobligated balances of the amounts made available to the
			 International Bank for Reconstruction and Development and the International
			 Development Association (commonly known as the World Bank), and
			 each other similar international financing entity that has received amounts
			 from the United States, as determined by the Secretary of the Treasury, to
			 carry out any project that supports coal, oil, or natural gas.
			(b)Future
			 fundsNotwithstanding any other provision of law, any amounts
			 made available to the World Bank or any other international financing entity
			 shall not be used to carry out any project that supports coal, oil, or natural
			 gas.
			8.Office of Fossil
			 Energy Research and Development
			(a)In
			 generalSection 203(a)(2) of the Department of Energy
			 Organization Act (42 U.S.C. 7133(a)(2)) is amended—
				(1)in subparagraph
			 (C), by inserting and after the semicolon at the end;
				(2)by striking
			 subparagraph (D); and
				(3)by redesignating
			 subparagraph (E) as subparagraph (D).
				(b)TerminationNotwithstanding
			 any other provision of law, the Office of Fossil Energy Research and
			 Development and the authority to carry out any program or activity of the
			 Office (as in existence on the day before the date of enactment of this Act) is
			 terminated.
			9.Advanced Research
			 Projects Agency—EnergyNone of
			 the funds made available to the Advanced Research Projects Agency—Energy shall
			 be used to carry out any project that supports coal, oil, or natural
			 gas.
		10.Incentives for
			 innovative technologies
			(a)In
			 generalSection 1703 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16513) is amended—
				(1)in subsection
			 (b)—
					(A)by striking
			 paragraph (2);
					(B)by striking
			 paragraph (10); and
					(C)by redesignating
			 paragraphs (3) through (9) as paragraphs (2) through (8) respectively;
					(2)by striking
			 subsection (c); and
				(3)by redesignating
			 subsections (d) and (e) as paragraphs (c) and (d) respectively.
				(b)Conforming
			 amendmentSection 1704 of the Energy Policy Act of 2005 is
			 amended—
				(1)in subsection (a),
			 by striking (a) In
			 general.—; and
				(2)by striking
			 subsection (b).
				11.Rural Utility
			 Service loan guaranteesThe
			 Secretary of Agriculture shall not make a loan under title III of the Rural
			 Electrification Act of 1936 (7 U.S.C. 931 et seq.) to an applicant for the
			 purpose of carrying out any project that will use coal, oil, or natural
			 gas.
		12.Funds to the
			 Overseas Private Investment Corporation or the Export-Import Bank of the United
			 States for financing projects, transactions, or other activities that support
			 coal, oil, or natural gas
			(a)Rescission of
			 fundsEffective on the date of enactment of this Act, there are
			 rescinded all unobligated balances of the amounts made available to the
			 Overseas Private Investment Corporation or the Export-Import Bank of the United
			 States to carry out any project, transaction, or other activity that supports
			 coal, oil, or natural gas production.
			(b)Future
			 fundsNotwithstanding any other provision of law, any amounts
			 made available to the Overseas Private Investment Corporation or the
			 Export-Import Bank of the United States shall not be used to carry out any
			 project, transaction, or other activity that supports coal, oil, or natural gas
			 production.
			13.Transportation
			 funds for grants, loans, loan guarantees, and other direct
			 assistanceNotwithstanding any
			 other provision of law, any amounts made available to the Department of
			 Transportation (including the Federal Railroad Administration) shall not be
			 used to award any grant, loan, loan guarantee, or provide any other direct
			 assistance to any rail or port project that transports coal, oil, or natural
			 gas.
		14.Termination of
			 various tax expenditures relating to fossil fuels
			(a)In
			 generalSubchapter C of
			 chapter 90 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new section:
				
					7875.Termination of
				certain provisions relating to fossil fuel incentives
						(a)In
				generalThe following
				provisions shall not apply to taxable years beginning after the date of the
				enactment of the End Polluter Welfare Act of
				2012:
							(1)Section 43 (relating to enhanced oil
				recovery credit).
							(2)Section 45I
				(relating to credit for producing oil and natural gas from marginal
				wells).
							(3)Section 45K (relating to credit for
				producing fuel from a nonconventional source).
							(4)Section 193
				(relating to tertiary injectants).
							(5)Section 199(d)(9)
				(relating to special rule for taxpayers with oil related qualified production
				activities income).
							(6)Section 461(i)(2)
				(relating to special rule for spudding of oil or natural gas wells).
							(7)Section 469(c)(3)
				(relating to working interests in oil and natural gas property).
							(8)Section 613A (relating to limitations on
				percentage depletion in case of oil and natural gas wells).
							(9)Section 617 (relating to deduction and
				recapture of certain mining exploration expenditures).
							(10)Section 7704(d)(1)(E) (relating to
				qualifying income).
							(b)Provisions
				relating to propertyThe
				following provisions shall not apply to property placed in service after the
				date of the enactment of the End Polluter
				Welfare Act of 2012:
							(1)Subparagraphs (C)(iii) and (E)(viii) of
				section 168(e)(3) (relating to classification of certain property).
							(2)Section 169 (relating to amortization of
				pollution control facilities) with respect to any atmospheric pollution control
				facility.
							(3)Section 179C
				(relating to election to expense certain refineries).
							(c)Provisions
				relating to costs and expensesThe following provisions shall not
				apply to costs or expenses paid or incurred after the date of the enactment of
				the End Polluter Welfare Act of
				2012:
							(1)Section 179B
				(relating to deduction for capital costs incurred in complying with
				Environmental Protection Agency sulfur regulations).
							(2)Section 198
				(relating to expensing of environmental remediation costs).
							(3)Section 263(c) (relating to intangible
				drilling and development costs) with respect to costs in the case of oil and
				natural gas wells.
							(4)Section 468 (relating to special rules for
				mining and solid waste reclamation and closing costs).
							(d)5-Year carryback for marginal oil and
				natural gas well production creditSection 39(a)(3) (relating to
				5-year carryback for marginal oil and natural gas well production credit) shall
				not apply to credits determined in taxable years beginning after the date of
				the enactment of the End Polluter Welfare Act
				of 2012.
						(e)Credit for
				carbon dioxide sequestrationSection 45Q (relating to credit for
				carbon dioxide sequestration) shall not apply to carbon dioxide captured after
				the date of the enactment of the End Polluter
				Welfare Act of 2012.
						(f)Allocated
				creditsNo new credits shall be certified under section 48A
				(relating to qualifying advanced coal project credit) or section 48B (relating
				to qualifying gasification project credit) after the date of the enactment of
				the End Polluter Welfare Act of
				2012.
						(g)Arbitrage bondsSection
				148(b)(4) (relating to safe harbor for prepaid natural gas) shall not apply to
				obligations issued after the date of the enactment of the
				End Polluter Welfare Act of
				2012
						.
			(b)Conforming
			 amendmentThe table of sections for subchapter C of chapter 90 is
			 amended by adding at the end the following new item:
				
					
						Sec. 7875. Termination of certain
				provisions.
					
					.
			15.Termination of
			 alternative fuel vehicle refueling property credit with respect to fossil
			 fuels
			(a)In
			 generalParagraph (2) of section 30C(c) of the Internal Revenue
			 Code of 1986 is amended—
				(1)by striking
			 , natural gas, compressed natural gas, liquefied natural gas, liquefied
			 petroleum gas, in subparagraph (A),
				(2)by striking
			 subparagraph (B), and
				(3)by redesignating
			 subparagraph (C) as subparagraph (B).
				(b)Technical
			 amendmentParagraph (2) of section 30C(g) of the Internal Revenue
			 Code of 1986 is amended by striking the second period.
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2011.
			16.Uniform
			 seven-year amortization for geological and geophysical expenditures
			(a)In
			 generalSection 167(h) of the Internal Revenue Code of 1986 is
			 amended—
				(1)by striking
			 24-month period each place it appears in paragraphs (1) and (4)
			 and inserting 7-year period, and
				(2)by striking
			 paragraph (5).
				(b)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act.
			17.Natural gas
			 gathering lines treated as 15-year property
			(a)In
			 generalSubparagraph (E) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 is amended by striking and at the end of
			 clause (viii), by striking the period at the end of clause (ix) and inserting
			 , and, and by adding at the end the following new clause:
				
					(x)any natural gas
				gathering line the original use of which commences with the taxpayer after the
				date of the enactment of this
				clause.
					.
			(b)Alternative
			 systemThe table contained in section 168(g)(3)(B) of the
			 Internal Revenue Code of 1986 is amended by inserting after the item relating
			 to subparagraph (E)(ix) the following new item:
				
					
						(E)(x)22
					
					.
			(c)Conforming
			 amendmentClause (iv) of section 168(e)(3)(C) of the Internal
			 Revenue Code of 1986 is amended by inserting and on or before the date
			 of the enactment of the End Polluter Welfare
			 Act of 2012 after April 11, 2005.
			(d)Effective
			 date
				(1)In
			 generalThe amendments made by this section shall apply to
			 property placed in service on and after the date of the enactment of this
			 Act.
				(2)ExceptionThe
			 amendments made by this section shall not apply to any property with respect to
			 which the taxpayer or a related party has entered into a binding contract for
			 the construction thereof on or before the date of the enactment of this Act,
			 or, in the case of self-constructed property, has started construction on or
			 before such date.
				18.Repeal of
			 domestic manufacturing deduction for hard mineral mining
			(a)In
			 generalSubparagraph (B) of section 199(c)(4) of the Internal
			 Revenue Code of 1986 is amended by striking and at the end of
			 clause (ii), by striking the period at the end of clause (iii) and inserting
			 , and, and by adding at the end the following new clause:
				
					(iv)the mining of any
				hard
				mineral.
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			19.Limitation on
			 deduction for income attributable to domestic production of oil, natural gas,
			 or primary products thereof
			(a)Denial of
			 deductionParagraph (4) of section 199(c) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
				
					(E)Special rule for
				oil, natural gas, and coal incomeThe term domestic
				production gross receipts shall not include gross receipts from the
				production, refining, processing, transportation, or distribution of oil,
				natural gas, or coal, or any primary product (within the meaning of subsection
				(d)(9))
				thereof.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			20.Termination of
			 last-in, first-out method of inventory for oil, natural gas, and coal
			 companies
			(a)In
			 generalSection 472 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(h)Termination for
				oil, natural gas, and coal companiesSubsection (a) shall not apply to any
				taxpayer that is in the trade or business of the production, refining,
				processing, transportation, or distribution of oil, natural gas, or coal for
				any taxable year beginning after December 31,
				2012.
					.
			(b)Additional
			 terminationSection 473 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
				
					(h)Termination for
				oil, natural gas, and coal companiesThis section shall not apply to any
				taxpayer that is in the trade or business of the production, refining,
				processing, transportation, or distribution of oil, natural gas, or coal for
				any taxable year beginning after December 31,
				2012.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			21.Repeal of
			 percentage depletion for coal and hard mineral fossil fuels
			(a)In
			 generalSection 613 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
				
					(f)Termination with
				respect to coal and hard mineral fossil fuelsIn the case of
				coal, lignite, and oil shale (other than oil shale described in subsection
				(b)(5)), the allowance for depletion shall be computed without reference to
				this section for any taxable year beginning after the date of the enactment of
				the End Polluter Welfare Act of
				2012.
					.
			(b)Conforming
			 amendments
				(1)Coal and
			 ligniteSection 613(b)(4) of the Internal Revenue Code of 1986 is
			 amended by striking coal, lignite,.
				(2)Oil
			 shaleSection 613(b)(2) of such Code is amended to read as
			 follows:
					
						(2)15
				percentIf, from deposits in the United States, gold, silver,
				copper, and iron
				ore.
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			22.Termination of
			 capital gains treatment for royalties from coal
			(a)In
			 generalSubsection (c) of section 631 of the Internal Revenue
			 Code of 1986 is amended—
				(1)by striking
			 coal (including lignite), or iron ore and inserting iron
			 ore,
				(2)by striking
			 coal or iron ore each place it appears and inserting iron
			 ore,
				(3)by striking
			 iron ore or coal each place it appears and inserting iron
			 ore, and
				(4)by striking
			 coal
			 or in the heading.
				(b)Conforming
			 amendmentThe heading of section 631 of the Internal Revenue Code
			 of 1986 is amended by striking , coal,.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 dispositions after the date of the enactment of this Act.
			23.Modifications of
			 foreign tax credit rules applicable to oil, natural gas, and coal companies
			 which are dual capacity taxpayers
			(a)In
			 generalSection 901 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (n) as
			 subsection (o) and by inserting after subsection (m) the following new
			 subsection:
				
					(n)Special rules
				relating to oil, natural gas, and coal companies which are dual capacity
				taxpayers
						(1)General
				ruleNotwithstanding any
				other provision of this chapter, any amount paid or accrued to a foreign
				country or possession of the United States for any period by a dual capacity
				taxpayer which is in the trade or business of the production, refining,
				processing, transportation, or distribution of oil, natural gas, or coal shall
				not be considered a tax—
							(A)if, for such period, the foreign country or
				possession does not impose a generally applicable income tax, or
							(B)to the extent such amount exceeds the
				amount (determined in accordance with regulations) which—
								(i)is paid by such dual capacity taxpayer
				pursuant to the generally applicable income tax imposed by the country or
				possession, or
								(ii)would be paid if the generally applicable
				income tax imposed by the country or possession were applicable to such dual
				capacity taxpayer.
								Nothing in this paragraph shall be
				construed to imply the proper treatment of any such amount not in excess of the
				amount determined under subparagraph (B).(2)Dual capacity
				taxpayerFor purposes of this
				subsection, the term dual capacity taxpayer means, with respect to
				any foreign country or possession of the United States, a person who—
							(A)is subject to a levy of such country or
				possession, and
							(B)receives (or will receive) directly or
				indirectly a specific economic benefit (as determined in accordance with
				regulations) from such country or possession.
							(3)Generally
				applicable income taxFor
				purposes of this subsection—
							(A)In
				generalThe term
				generally applicable income tax means an income tax (or a series
				of income taxes) which is generally imposed under the laws of a foreign country
				or possession on income derived from the conduct of a trade or business within
				such country or possession.
							(B)ExceptionsSuch term shall not include a tax unless it
				has substantial application, by its terms and in practice, to—
								(i)persons who are not dual capacity
				taxpayers, and
								(ii)persons who are citizens or residents of
				the foreign country or
				possession.
								.
			(b)Effective
			 Date
				(1)In
			 generalThe amendments made
			 by this section shall apply to taxes paid or accrued in taxable years beginning
			 after the date of the enactment of this Act.
				(2)Contrary treaty
			 obligations upheldThe
			 amendments made by this section shall not apply to the extent contrary to any
			 treaty obligation of the United States.
				24.Increase in oil
			 spill liability trust fund financing rate
			(a)In
			 generalSubparagraph (B) of section 4611(c)(2) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
				
					(B)the Oil Spill
				Liability Trust Fund financing rate is—
						(i)in
				the case of crude oil received or petroleum products entered before January 1,
				2013, 8 cents a barrel,
						(ii)in the case of
				crude oil received or petroleum products entered after December 31, 2012, and
				before January 1, 2017, 9 cents a barrel, and
						(iii)in the case of
				crude oil received or petroleum products entered after December 31, 2016, 10
				cents a
				barrel.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to crude oil
			 received and petroleum products entered after the date of the enactment of this
			 Act.
			25.Application of
			 certain environmental taxes to synthetic crude oil
			(a)In
			 generalParagraph (1) of
			 section 4612(a) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(1)Crude
				oil
						(A)In
				generalThe term crude oil includes crude oil
				condensates, natural gasoline, and synthetic crude oil.
						(B)Synthetic crude
				oilFor purposes of subparagraph (A), the term synthetic
				crude oil means any bitumen and bituminous mixtures, any oil
				manufactured from bitumen and bituminous mixtures, and any liquid fuel
				manufactured from
				coal.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to oil and
			 petroleum products received or entered during calendar quarters beginning more
			 than 60 days after the date of the enactment of this Act.
			26.Denial of deduction
			 for removal costs and damages for certain oil spills
			(a)In
			 generalPart IX of subchapter
			 B of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new section:
				
					280I.Expenses for
				removal costs and damages relating to certain oil spill liabilityNo deduction shall be allowed under this
				chapter for any amount paid or incurred with respect to any costs or damages
				for which the taxpayer is liable under section 1002 of the Oil Pollution Act of
				1990 (33 U.S.C.
				2702).
					.
			(b)Clerical
			 amendmentThe table of
			 sections for part IX of subchapter B of chapter 1 of such Code is amended by
			 adding at the end the following new item:
				
					
						Sec. 280I. Expenses for removal costs and damages relating to
				certain oil spill
				liability.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to any liability arising in taxable years ending after the date of the
			 enactment of this Act.
			27.Tax on crude oil
			 and natural gas produced from the outer Continental Shelf in the Gulf of
			 Mexico
			(a)In
			 generalSubtitle E of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new chapter:
				
					56Tax on severance
				of crude oil and natural gas from the outer Continental Shelf in the Gulf of
				Mexico
						
							Sec. 5896. Imposition of
				  tax.
							Sec. 5897. Taxable crude oil or natural
				  gas and removal price.
							Sec. 5898. Special rules and
				  definitions.
						
						5896.Imposition of
				tax
							(a)In
				generalIn addition to any other tax imposed under this title,
				there is hereby imposed a tax equal to 13 percent of the removal price of any
				taxable crude oil or natural gas removed from the premises during any taxable
				period.
							(b)Credit for
				Federal royalties paid
								(1)In
				generalThere shall be allowed as a credit against the tax
				imposed by subsection (a) with respect to the production of any taxable crude
				oil or natural gas an amount equal to the aggregate amount of royalties paid
				under Federal law with respect to such production.
								(2)LimitationThe
				aggregate amount of credits allowed under paragraph (1) to any taxpayer for any
				taxable period shall not exceed the amount of tax imposed by subsection (a) for
				such taxable period.
								(c)Tax paid by
				producerThe tax imposed by this section shall be paid by the
				producer of the taxable crude oil or natural gas.
							5897.Taxable crude
				oil or natural gas and removal price
							(a)Taxable crude
				oil or natural gasFor purposes of this chapter, the term
				taxable crude oil or natural gas means crude oil or natural gas
				which is produced from Federal submerged lands on the outer Continental Shelf
				in the Gulf of Mexico pursuant to a lease entered into with the United States
				which authorizes the production.
							(b)Removal
				priceFor purposes of this chapter—
								(1)In
				generalExcept as otherwise provided in this subsection, the term
				removal price means—
									(A)in the case of
				taxable crude oil, the amount for which a barrel of such crude oil is sold,
				and
									(B)in the case of
				taxable natural gas, the amount per 1,000 cubic feet for which such natural gas
				is sold.
									(2)Sales between
				related personsIn the case of a sale between related persons,
				the removal price shall not be less than the constructive sales price for
				purposes of determining gross income from the property under section
				613.
								(3)Oil or natural
				gas removed from property before saleIf crude oil or natural gas
				is removed from the property before it is sold, the removal price shall be the
				constructive sales price for purposes of determining gross income from the
				property under section 613.
								(4)Refining begun
				on propertyIf the manufacture or conversion of crude oil into
				refined products begins before such oil is removed from the property—
									(A)such oil shall be
				treated as removed on the day such manufacture or conversion begins, and
									(B)the removal price
				shall be the constructive sales price for purposes of determining gross income
				from the property under section 613.
									(5)PropertyThe
				term property has the meaning given such term by section
				614.
								5898.Special rules
				and definitions
							(a)Administrative
				requirements
								(1)Withholding and
				deposit of taxThe Secretary shall provide for the withholding
				and deposit of the tax imposed under section 5896 on a quarterly basis.
								(2)Records and
				informationEach taxpayer liable for tax under section 5896 shall
				keep such records, make such returns, and furnish such information (to the
				Secretary and to other persons having an interest in the taxable crude oil or
				natural gas) with respect to such oil as the Secretary may by regulations
				prescribe.
								(3)Taxable periods;
				return of tax
									(A)Taxable
				periodExcept as provided by the Secretary, each calendar year
				shall constitute a taxable period.
									(B)ReturnsThe
				Secretary shall provide for the filing, and the time for filing, of the return
				of the tax imposed under section 5896.
									(b)DefinitionsFor
				purposes of this chapter—
								(1)ProducerThe
				term producer means the holder of the economic interest with
				respect to the crude oil or natural gas.
								(2)Crude
				oilThe term crude oil includes crude oil
				condensates and natural gasoline.
								(3)Premises and
				crude oil productThe terms premises and crude
				oil product have the same meanings as when used for purposes of
				determining gross income from the property under section 613.
								(c)Adjustment of
				removal priceIn determining the removal price of oil or natural
				gas from a property in the case of any transaction, the Secretary may adjust
				the removal price to reflect clearly the fair market value of oil or natural
				gas removed.
							(d)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this
				chapter.
							.
			(b)Deductibility of
			 taxThe first sentence of section 164(a) is amended by inserting
			 after paragraph (6) the following new paragraph:
				
					(7)The tax imposed by
				section 5896(a) (after application of section 5896(b)) on the severance of
				crude oil or natural gas from the outer Continental Shelf in the Gulf of
				Mexico.
					.
			(c)Clerical
			 amendmentThe table of chapters for subtitle E is amended by
			 adding at the end the following new item:
				
					
						Chapter 56. Tax on severance of crude oil
				and natural gas from the outer Continental Shelf in the Gulf of
				Mexico.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to crude oil
			 or natural gas removed after December 31, 2012.
			28.Powder River
			 Basin
			(a)Designation of
			 the Powder River Basin as a coal producing regionThe Director of
			 the Bureau of Land Management shall designate the Powder River Basin as a coal
			 producing region.
			(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Director of the
			 Bureau of Land Management shall submit to Congress a report that
			 includes—
				(1)a
			 study of the fair market value and the amount of royalties paid on coal leases
			 in the Powder River Basin compared to other national and international coal
			 markets; and
				(2)any policy
			 recommendations to capture the future market value of the coal leases in the
			 Powder River Basin.
				29.Reports
			(a)Definition of
			 fossil-Fuel-Production subsidyIn this section, the term subsidy for
			 fossil-fuel production means any direct funding, tax treatment or
			 incentive, risk-reduction benefit, financing assistance or guarantee, royalty
			 relief, or other provision that provides a financial benefit to an oil, natural
			 gas, or coal company for the production of fossil fuels.
			(b)Report to
			 CongressNot later than 1 year after the date of enactment of
			 this Act, the Secretary of the Treasury, in coordination with the Secretary of
			 Energy, shall submit to Congress a report detailing each Federal law (including
			 regulations), other than those amended by this Act, as in effect on the date on
			 which the report is submitted, that includes a subsidy for fossil-fuel
			 production.
			(c)Report on
			 modified recovery period
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary, in coordination with the Commissioner of Internal Revenue,
			 shall submit to Congress a report on the applicable recovery period under the
			 accelerated cost recovery system provided in section 168 of the Internal
			 Revenue Code of 1986 for each type of property involved in fossil-fuel
			 production, including pipelines, power generation property, refineries, and
			 drilling equipment, to determine if any assets are receiving a subsidy for
			 fossil-fuel production.
				(2)Elimination of
			 subsidyIn the case of any type of property that the Commissioner
			 of Internal Revenue determines is receiving a subsidy for fossil-fuel
			 production under such section 168, for property placed in service in taxable
			 years beginning after the date of such determination, such section 168 shall
			 not apply. The preceding sentence shall not apply to any property with respect
			 to a taxable year unless such determination is published before the first day
			 of such taxable year.
				
